Case 1:19-cr-00496-CMA Document 149 Filed 04/27/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Criminal Action No. 19-cr-00496-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

DAVID YOUNG,

       Defendant.


                                          ORDER


       This matter is before the Court on Defendant’s “Ex Parte Motion/Letter” (“Motion,”

Doc. # 148) requesting compassionate release. The Motion is denied for lack of

jurisdiction.

       Under 18 U.S.C. § 3582(c)(1)(A), the Court may not consider a defendant’s

motion to modify his sentence unless and until “the defendant has fully exhausted all

administrative rights[.]” Generally speaking, this means a defendant must petition the

warden of his place of incarceration before seeking relief in this Court. Id. Mr.

Hollingsworth’s Motion contains nothing to suggest that he exhausted his administrative

remedies before seeking relief in this Court. Therefore, pursuant to 18 U.S.C. §

3582(c)(1)(A), the Court is without jurisdiction to consider his Motion, and the Motion

must be denied.
Case 1:19-cr-00496-CMA Document 149 Filed 04/27/21 USDC Colorado Page 2 of 2




      For the foregoing reasons, Defendant’s Motion (Doc. # 148) is DENIED.

      DATED: April 27, 2020


                                             BY THE COURT:


                                             _____________________________
                                             CHRISTINE M. ARGUELLO
                                             United States District Judge




                                         2
